Title: From John Adams to the President of Congress, No. 30, 25 December 1780
From: Adams, John
To: President of Congress,Huntington, Samuel


     
      Sir
      Amsterdam Decr. 25. 1780
     
     It is very difficult to discover, with Certainty the secret springs which actuate the Courts of Europe, but whatever I can find with any degree of Probability, I Shall transmit to Congress, at one Time or another.
     The Prince of Orange is himself of the Royal Family of England: his Mother was a Daughter of King George the Second, and this Relation is no doubt one, among the Several Motives, which attach the statholder to England.
     His Princess, is a Niece of the King of Prussia, and it is believed is not perfectly agreed with his most Serene Highness, in his Enthusiasm for the English Court. The King of Prussia has a great Esteem and Affection for his Niece with whom he frequently corresponds. In Some of his Letters he is Supposed to have expressed his sentiments freely, upon the Princes Conduct, intimating that his Highness would take too much upon himself, and make himself, too responsible, if he persevered in a resolute opposition to the Armed Neutrality.
     The Empress of Russia, who possesses a masterly Understanding, and a decided Inclination for America, is thought too, to have expressed Some Uneasiness, at the Princes political system.
     The King of Sweeden, who was lately at the Hague, is reported to have had free Conversation, with the Prince upon the Same Subject.
     All these Intimations together, are believed to have made his most serene Highness, hesitate a little, and consider, whether he was not acting too dangerous a Part, in exerting all his Influence in the Republick, to induce it to take a Part, in opposition to the general sense and Inclination of the People, and to all the maritime Powers of Europe.
     The English Court is undoubtedly informed of all this. They dread the Accession of the Dutch to the Armed Neutrality more, than all the other Branches of that Confederation, because of the Rivalry in Commerce, and because the Dutch will assist the Royal Marines of France and Spain more than all the others. The present Conduct of the English indicates a design to go to War with the Dutch, on Pretence of an Insult to their Crown, committed two years ago, by a Treaty with America, in Hopes that they will not be Supported in this quarrel by the confederated neutral Powers. But they will be mistaken. The Artifice is too gross. The confederated Powers will easily see, that the real Cause of Offence is the Accession to the armed Neutrality, and the Conduct of Amsterdam, in projecting a Treaty with America, only a Pretence.
     I have the Honour to be, with great Respect, sir, your most obedient and most humble servant
     
      John Adams
     
    